                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    Whitney A. Brown (Bar No. 1906363)
                                                                    whitney.brown@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500
                                                                    Attorneys for Alaska Oil and Gas Association and American Petroleum Institute
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                             UNITED STATES DISTRICT COURT
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                              FOR THE DISTRICT OF ALASKA
                                                                    GWICH’IN STEERING COMMITTEE,                       No.: 3:20-cv-00204-SLG
STOEL RIVES LLP




                                                                    et al.,
                                                                                                         Plaintiffs,
                                                                            v.
                                                                    DAVID L. BERNHARDT, in his official
                                                                    capacity as Secretary of the Interior, et al.,
                                                                                                       Defendants,
                                                                            and
                                                                    NORTH SLOPE BOROUGH, et al.,
                                                                                          Intervenor-Defendants,
                                                                            and
                                                                    ALASKA OIL AND GAS ASSOCIATION
                                                                    et al.,
                                                                                          Intervenor-Defendants.
                                                                    NATIONAL AUDUBON SOCIETY, et al.,                  No.: 3:20-cv-00205-SLG
                                                                                                         Plaintiffs,
                                                                           v.
                                                                    DAVID BERNHARDT, in his official
                                                                    capacity as Secretary of the Interior, et al.,
                                                                                                       Defendants,

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 1 of 58
                                                                            and
                                                                    ALASKA OIL AND GAS ASSOCIATION
                                                                    et al.,
                                                                                   Intervenor-Defendants,
                                                                            and
                                                                    NORTH SLOPE BOROUGH, et al.,
                                                                                          Intervenor-Defendants.
                                                                    NATIVE VILLAGE OF VENETIE TRIBAL                   No.: 3:20-cv-00223-SLG
                                                                    GOVERNMENT, et al.,
                                                                                                         Plaintiffs,
                                                                           v.
                                                                    DAVID L. BERNHARDT, in his official
                                                                    capacity as Secretary of the United States
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Department of the Interior, et al.,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                        Defendants,
                                                                           and
STOEL RIVES LLP




                                                                    ALASKA OIL AND GAS ASSOCIATION,
                                                                    et al.,
                                                                                   Intervenor-Defendants,
                                                                            and
                                                                    NORTH SLOPE BOROUGH, et al.,
                                                                                   Intervenor-Defendants.

                                                                           OPPOSITION TO MOTIONS FOR PRELIMINARY INJUNCTION
                                                                                 BY ALASKA OIL AND GAS ASSOCIATION AND
                                                                                     AMERICAN PETROLEUM INSTITUTE




                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 2 of 58
                                                                                                                 TABLE OF CONTENTS
                                                                                                                                                                                                  Page
                                                                    TABLE OF AUTHORITIES .............................................................................................. ii
                                                                    I. INTRODUCTION ........................................................................................................... 1
                                                                    II. BACKGROUND ........................................................................................................... 5
                                                                             A.        Congress Requires Development of a Leasing Program on the
                                                                                       Coastal Plain. ................................................................................................ 5
                                                                             B.        BLM Develops the Leasing Program. .......................................................... 7
                                                                             C.        BLM’s 2021 Planned Lease Sale Under the Leasing Program. ................... 8
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    III. ARGUMENT................................................................................................................ 9
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                             A.        Preliminary Injunctive Relief Is an Extraordinary Remedy. ........................ 9
                                                                             B.        Plaintiffs Cannot Demonstrate an Imminent Threat of Irreparable
STOEL RIVES LLP




                                                                                       Injury from a Lease Sale. ........................................................................... 10
                                                                             C.        Plaintiffs Are Not Entitled to Preliminary Injunctive Relief Based on
                                                                                       Kaktovic’s Proposed Survey. ..................................................................... 22
                                                                             D.        Plaintiffs Are Unlikely to Prevail on the Merits of Their Claims. ............. 26
                                                                                       1.        Plaintiffs’ Refuge Act Claims Are Legally and Factually
                                                                                                 Flawed. ............................................................................................ 27
                                                                                       2.        Plaintiffs Are Unlikely to Prevail on Their NEPA Claims. ............ 30
                                                                                                 a.        The Leasing EIS fully discloses and explains GHG
                                                                                                           effects. ................................................................................... 30
                                                                                                 b.        BLM was not required to evaluate alternatives for
                                                                                                           seismic exploration................................................................ 34
                                                                                                 c.        BLM conservatively and rationally evaluated the
                                                                                                           potential impacts of development under the Tax Act’s
                                                                                                           2,000-acre provision. ............................................................. 37
                                                                                                 d.        BLM took the requisite “hard look” at cultural
                                                                                                           resource impacts. ................................................................... 39


                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                                i


                                                                               Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 3 of 58
                                                                                       3.        BLM Complied with Section 810 of ANILCA. .............................. 42
                                                                             E.        The Balance of Hardships and Public Interest Weigh Against
                                                                                       Injunctive Relief. ........................................................................................ 45
                                                                    IV. CONCLUSION .......................................................................................................... 46
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               ii


                                                                               Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 4 of 58
                                                                                                                TABLE OF AUTHORITIES

                                                                                                                                                                                                Page(s)

                                                                    Cases

                                                                    Alaska v. Bernhardt,
                                                                       Nos. 3:17-cv-00013-SLG & 3:17-cv-00014-SLG, 2020 WL 6702025
                                                                       (D. Alaska Nov. 13, 2020) ........................................................................................... 29

                                                                    Alaska Wilderness Recreation & Tourism Ass’n v. Morrison,
                                                                       67 F.3d 723 (9th Cir. 1995) ......................................................................................... 43

                                                                    All. for the Wild Rockies v. Cottrell,
                                                                        632 F.3d 1127 (9th Cir. 2011) ............................................................................... 10, 11
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Am. Forest Res. Council v. Hammond,
                                                                      422 F. Supp. 3d 184 (D.D.C. 2019) ............................................................................. 28
STOEL RIVES LLP




                                                                    Amoco Prod. Co. v. Vill. of Gambell,
                                                                      480 U.S. 531 (1987) ..................................................................................................... 46

                                                                    Center for Biological Diversity v. Bernhardt,
                                                                       No. 18-73400, 2020 WL 7135484 (9th Cir. Dec. 7, 2020) ........................ 30, 31, 33, 34

                                                                    Cottonwood Env’t Law Ctr. v. U.S. Forest Serv.,
                                                                       789 F.3d 1075 (9th Cir. 2015) ..................................................................................... 11

                                                                    Ctr. for Biological Diversity v. Hays,
                                                                       No. 2:15-cv-01627-TLN-CMK, 2015 WL 5916739 (E.D. Cal. Oct. 8,
                                                                       2015) ............................................................................................................................ 19

                                                                    Ctr. for Food Safety v. Vilsack,
                                                                       636 F.3d 1166 (9th Cir. 2011) .............................................................................. passim

                                                                    Defs. of Wildlife v. N.C. Dep’t of Transp.,
                                                                       762 F.3d 374 (4th Cir. 2014) ....................................................................................... 28

                                                                    Dep’t of Fish & Game v. Fed. Subsistence Bd.,
                                                                      No. 3:20-CV-00195-SLG, 2020 WL 6786899 (D. Alaska Nov. 18,
                                                                      2020) ...................................................................................................................... 12, 19

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               iii


                                                                                Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 5 of 58
                                                                                                               TABLE OF AUTHORITIES
                                                                                                                     (continued)


                                                                    Doe No. 1 v. Trump,
                                                                      957 F.3d 1050 (9th Cir. 2020) ..................................................................................... 15

                                                                    Earth Island Inst. v. Carlton,
                                                                       626 F.3d 462 (9th Cir. 2010) ....................................................................................... 11

                                                                    In re Excel Innovations, Inc.,
                                                                        502 F.3d 1086 (9th Cir. 2007) ..................................................................................... 11

                                                                    Goldie’s Bookstore, Inc. v. Superior Ct. of Cal.,
                                                                       739 F.2d 466 (9th Cir. 1984) ................................................................................. 11, 20
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Hanlon v. Barton,
                                                                      740 F. Supp. 1446 (D. Alaska 1988) ........................................................................... 43
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Haw. Cnty. Green Party v. Clinton,
                                                                      124 F. Supp. 2d 1173 (D. Haw. 2000) ........................................................................... 4
STOEL RIVES LLP




                                                                    Holiday Inns of Am., Inc. v. B & B Corp.,
                                                                       409 F.2d 614 (3d Cir. 1969)......................................................................................... 13

                                                                    In Def. of Animals v. U.S. Dep’t of Interior,
                                                                       737 F. Supp. 2d 1125 (E.D. Cal. 2010)........................................................................ 19

                                                                    Indigenous Environmental Network v. U.S. Department of State,
                                                                       347 F. Supp. 3d 561 (D. Mont. 2018) .......................................................................... 41

                                                                    John Doe No. 1 v. Reed,
                                                                       561 U.S. 186 (2010) .................................................................................................... 30

                                                                    Lamb-Weston, Inc. v. McCain Foods, Ltd.,
                                                                      941 F.2d 970 (9th Cir. 1991) ....................................................................................... 26

                                                                    Lujan v. Nat’l Wildlife Fed’n,
                                                                       497 U.S. 871 (1990) ..................................................................................................... 24

                                                                    Mazurek v. Armstrong,
                                                                      520 U.S. 968 (1997) (per curiam) .................................................................................. 9

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               iv


                                                                               Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 6 of 58
                                                                                                               TABLE OF AUTHORITIES
                                                                                                                     (continued)


                                                                    Monsanto Co. v. Geertson Seed Farms,
                                                                      561 U.S. 139 (2010) ..................................................................................................... 24

                                                                    Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
                                                                      463 U.S. 29 (1983) ....................................................................................................... 27

                                                                    Munaf v. Geren,
                                                                      553 U.S. 674 (2008) ................................................................................................... 5, 9

                                                                    N. Alaska Env’t Ctr. v. Kempthorne,
                                                                       457 F.3d 969 (9th Cir. 2006) ................................................................................. 37, 38
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    N. Cheyenne Tribe v. Hodel,
                                                                       851 F.2d 1152 (9th Cir. 1988) ..................................................................................... 17
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Native Vill. of Nuiqsut v. Bureau of Land Mgmt.,
                                                                       432 F. Supp. 3d 1003 (D. Alaska 2020) ...................................................................... 25
STOEL RIVES LLP




                                                                    Nevada v. United States,
                                                                       364 F. Supp. 3d 1146 (D. Nev. 2019) .......................................................................... 12

                                                                    Nw. Env’t Def. Ctr. v. U.S. Army Corps of Eng’rs,
                                                                      No. 3:18-CV-00437-HZ, 2019 WL 2372591 (D. Or. June 5, 2019) ........................... 12

                                                                    Pimentel v. Dreyfus,
                                                                       670 F.3d 1096 (9th Cir. 2012) (per curiam)................................................................. 10

                                                                    Pit River Tribe v. U.S. Forest Serv.,
                                                                        615 F.3d 1069 (9th Cir. 2010) ..................................................................................... 17

                                                                    Presidio Golf Club v. Nat’l Park Serv.,
                                                                       155 F.3d 1153 (9th Cir. 1998) ..................................................................................... 39

                                                                    Price v. City of Stockton,
                                                                       390 F.3d 1105 (9th Cir. 2004) ..................................................................................... 26

                                                                    S.C. Coastal Conservation League v. Ross,
                                                                       No. 2:18-CV-03326-RMG, 2019 WL 5872072 (D.S.C. Aug. 26, 2019) .................... 13

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               v


                                                                               Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 7 of 58
                                                                                                                  TABLE OF AUTHORITIES
                                                                                                                        (continued)


                                                                    Sierra Club v. FERC,
                                                                       867 F.3d 1357 (D.C. Cir. 2017) ................................................................................... 33

                                                                    Sierra Club v. U.S. Dep’t of Energy,
                                                                       867 F.3d 189 (D.C. Cir. 2017) ..................................................................................... 32

                                                                    Sierra Forest Legacy v. Rey,
                                                                       577 F.3d 1015 (9th Cir. 2009) ..................................................................................... 12

                                                                    Southeast Alaska Conservation Council v. U.S. Forest Service,
                                                                       413 F. Supp. 3d 973 (D. Alaska 2019) ........................................................................ 15
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Te-Moak Tribe of W. Shoshone of Nev. v. U.S. Dep’t of Interior,
                                                                       608 F.3d 592 (9th Cir. 2010) ....................................................................................... 41
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    W. Watersheds Project v. Bureau of Land Mgmt.,
                                                                       No. 3:11-CV-00053-HDM, 2011 WL 1630789 (D. Nev. Apr. 28, 2011) . 13, 14, 21, 22
STOEL RIVES LLP




                                                                    WildEarth Guardians v. Bernhardt,
                                                                       No. 1:19-cv-00505-RB-SCY, 2020 WL 6799068 (D.N.M. Nov. 19,
                                                                       2020) ............................................................................................................................ 34

                                                                    WildEarth Guardians v. Bureau of Land Mgmt.,
                                                                       8 F. Supp. 3d 17 (D.D.C. 2014) ................................................................................... 34

                                                                    WildEarth Guardians v. Jewell,
                                                                       738 F.3d 298 (D.C. Cir. 2013) ..................................................................................... 34

                                                                    WildEarth Guardians v. Zinke,
                                                                       368 F. Supp. 3d 41 (D.D.C. 2019) ............................................................................... 33

                                                                    Winter v. Nat. Res. Def. Council, Inc.,
                                                                       555 U.S. 7 (2008) ........................................................................................... 1, 3, 10, 12

                                                                    Wis. Gas Co. v. FERC,
                                                                       758 F.2d 669 (D.C. Cir. 1985) ..................................................................................... 11



                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               vi


                                                                                Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 8 of 58
                                                                                                                 TABLE OF AUTHORITIES
                                                                                                                       (continued)


                                                                    Statutes

                                                                    16 U.S.C. § 668dd ................................................................................................... 6, 27, 29

                                                                    16 U.S.C. §§ 3101, 3111, 3112 .................................................................................. passim

                                                                    16 U.S.C. § 3120(a) ............................................................................................... 42, 43, 45

                                                                    16 U.S.C. § 3142, et seq. ..................................................................................................... 6

                                                                    16 U.S.C. § 3143 ............................................................................................................... 23

                                                                    43 U.S.C. § 2601 ............................................................................................................... 28
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Pub. L. No. 96-487, 94 Stat. 2371 (1980) ........................................................................... 6

                                                                    Pub. L. No. 105-57, § 9(b), 111 Stat. 1252 (1997)............................................................ 29
STOEL RIVES LLP




                                                                    Public Law No. 115-97 (Tax Cuts and Jobs Act) (2017) .................................... 6, 7, 23, 27

                                                                    Regulations

                                                                    40 C.F.R. § 1500.2 (2019) ................................................................................................. 36

                                                                    40 C.F.R. § 1508.8(b) (2019) ...................................................................................... 36, 37

                                                                    43 C.F.R. pt. 3130................................................................................................................ 8

                                                                    43 C.F.R. pt. 3150, subpt. 3152 ..................................................................................... 3, 23

                                                                    43 C.F.R. § 3132.5 ............................................................................................................... 9

                                                                    Public Land Order 2214, Establishing the Arctic National Wildlife Range
                                                                       (Dec. 6, 1960)................................................................................................................. 5

                                                                    Other Authorities

                                                                    Black’s Law Dictionary (11th ed. 2019) ........................................................................... 15


                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               vii


                                                                                Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 9 of 58
                                                                                                                  TABLE OF AUTHORITIES
                                                                                                                        (continued)


                                                                    11A C. Wright et al., Federal Practice and Procedure § 2948.1 (2d ed.
                                                                       1995) ............................................................................................................................ 12

                                                                    85 Fed. Reg. 73,292, 73,293 (Nov. 17, 2020) ..................................................................... 8

                                                                    85 Fed. Reg. 78,865 (Dec. 7. 2020)..................................................................................... 8

                                                                    85 Fed. Reg. 79,082 (Dec. 8, 2020)................................................................................... 24
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               viii


                                                                               Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 10 of 58
                                                                                                        I. INTRODUCTION

                                                                           Intervenor-Defendants Alaska Oil and Gas Association and American Petroleum

                                                                    Institute provide this consolidated opposition to the three motions for injunctive relief

                                                                    filed by the Gwich’in Steering Committee et al. (“Gwich’in Steering Committee”), the

                                                                    Native Village of Venetie et al. (“Venetie”), and the National Audubon Society et al.

                                                                    (“Audubon,” and collectively “Plaintiffs”) in the three above-captioned cases. All

                                                                    Plaintiffs seek the extraordinary remedy of preliminary injunctive relief against the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Bureau of Land Management (“BLM”), asking the Court to (1) enjoin BLM from issuing
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    leases under the Coastal Plain Oil and Gas Leasing Program (the “Leasing Program” or
STOEL RIVES LLP




                                                                    “Program”) and (2) enjoin BLM from approving a yet-to-be-authorized permit for

                                                                    seismic exploration by the Kaktovik Iñupiat Corporation (“Kaktovik”). All three motions

                                                                    suffer from the same fatal flaws.

                                                                           Principally, Plaintiffs are not entitled to an injunction prohibiting BLM from

                                                                    issuing leases because they have not demonstrated, and cannot demonstrate, that the

                                                                    future issuance of leases under the Leasing Program is likely to cause imminent

                                                                    irreparable injury. The purpose of a preliminary injunction is to prevent irreparable

                                                                    injury from occurring “before a decision on the merits can be rendered.” 1 Plaintiffs suffer



                                                                           Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (internal quotation
                                                                           1

                                                                    marks and citation omitted).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               1


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 11 of 58
                                                                    no irreparable injury from the mere issuance of a lease: “Under the leasing phase, there

                                                                    would be no impacts because a lease itself does not authorize any on the ground oil and

                                                                    gas activities.” 2 Plaintiffs raise concerns about the impacts of future exploration and

                                                                    development of leases, but those concerns are not imminent. No leases have yet been

                                                                    issued under the Leasing Program (and may never issue), and if BLM issues one or more

                                                                    leases, leaseholders will not be able to conduct any on-the-ground exploration or

                                                                    development activities on those leases until they receive additional approvals from BLM
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    (approvals they have yet to even apply for), including additional review under the
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    National Environmental Policy Act (“NEPA”). Plaintiffs can suffer no irreparable injury
STOEL RIVES LLP




                                                                    from the issuance of leases until these future actions come to pass. There is thus ample

                                                                    time for the Court to review the merits of this case before those events happen (if they

                                                                    happen at all). This alone is a sufficient basis to deny the request for a preliminary

                                                                    injunction regarding the lease sale.

                                                                           Not only are these future harms from leasing not imminent, but they are entirely

                                                                    speculative. Even since Plaintiffs filed their motions, BLM already withdrew 10 of the 32

                                                                    parcels (475,000 acres) from the proposed lease sale. 3 Moreover, President-elect Joe

                                                                    Biden has announced his “Day One Unprecedented Actions” in which he “will use the


                                                                           2
                                                                               Declaration of Jason Morgan Ex. A at 76 (AR90528).
                                                                           3
                                                                               Id. Ex. B at 1.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               2


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 12 of 58
                                                                    full authority of the executive branch” to make sweeping changes including “permanently

                                                                    protecting the Arctic National Wildlife Refuge and other areas impacted by President

                                                                    Trump’s attack on federal lands and waters” and “banning new oil and gas permitting on

                                                                    public lands and waters.” 4 Under these circumstances, Plaintiffs cannot credibly say that

                                                                    the issuance of leases (if that ever occurs) is likely to lead to exploration and development

                                                                    of those leases in the Coastal Plain, and certainly not before the Court is able to review

                                                                    the merits of this case. Because Plaintiffs cannot show that irreparable injury from a lease
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    sale is imminent, an injunction precluding BLM from conducting the sale would be
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    improper. 5
STOEL RIVES LLP




                                                                           Plaintiffs’ request for an injunction regarding Kaktovik’s planned seismic survey

                                                                    is equally flawed, but for a different reason. Plaintiffs presume that Kaktovik’s proposed

                                                                    survey is part of the Leasing Program. That is not correct. The proposed seismic survey is

                                                                    not part of any leasing activity, and it will be approved through a separate BLM action

                                                                    under its regulations applicable to onshore geophysical oil and gas exploration in

                                                                    Alaska. 6 BLM’s decision on the application will have its own record of decision, its own


                                                                           4
                                                                               Morgan Decl. Ex. C at 11-12.
                                                                           5
                                                                             Winter, 555 U.S. at 22 (“[A] preliminary injunction will not be issued simply
                                                                    to prevent the possibility of some remote future injury[.]” (first brackets in original;
                                                                    internal quotation marks and citation omitted)).
                                                                           6
                                                                            43 C.F.R. pt. 3150, subpt. 3152 (Onshore Oil and Gas Geophysical Exploration,
                                                                    Exploration in Alaska).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               3


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 13 of 58
                                                                    environmental assessment under NEPA, and its own findings related to the Alaska

                                                                    National Interest Lands Conservation Act (“ANILCA”). 7 As of yet, BLM has not

                                                                    approved that application, and Plaintiffs have not filed a complaint challenging that

                                                                    (future) agency action or its compliance with NEPA or ANILCA. Without a final agency

                                                                    action to confer jurisdiction or a waiver of sovereign immunity against BLM, or a

                                                                    properly filed and served complaint challenging BLM’s approval of the Kaktovic permit,

                                                                    any request for injunctive relief is entirely premature. In short, “Plaintiffs cannot have
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    suffered an injury in fact when Defendants have not yet taken final action” and therefore
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    do not even have standing at this time to challenge a seismic permit before it is issued. 8
STOEL RIVES LLP




                                                                             Under the circumstances, the appropriate course is to deny the motions for

                                                                    preliminary injunction, without prejudice. Plaintiffs can refile their motions in the

                                                                    unlikely and improbable event that the Court has not reached the merits of this case

                                                                    before some unidentified (and yet to be applied for) future on-the-ground lease activities

                                                                    are imminent. Likewise, if BLM issues a permit to Kaktovic for seismic exploration,

                                                                    Plaintiffs are free to pursue any appropriate relief in a lawsuit challenging that agency

                                                                    action. This approach is not only prudent, but compelled by controlling precedent. 9


                                                                             7
                                                                                 Morgan Decl. Ex. D at 7-8, 31.
                                                                             8
                                                                                 Haw. Cnty. Green Party v. Clinton, 124 F. Supp. 2d 1173, 1201-02 (D. Haw.
                                                                    2000).
                                                                             9
                                                                                 Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1174 (9th Cir. 2011).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               4


                                                                             Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 14 of 58
                                                                           Lastly, although the lack of imminent irreparable injury could be the end of the

                                                                    analysis, 10 Plaintiffs are also unlikely to succeed on the merits and have failed to

                                                                    demonstrate that the balance of the equities and public interest favor an injunction. For all

                                                                    of these reasons, and those discussed below, Plaintiffs’ motions should be denied. The

                                                                    “‘extraordinary and drastic remedy’” requested by Plaintiffs is not warranted. 11,12

                                                                                                        II. BACKGROUND

                                                                    A.     Congress Requires Development of a Leasing Program on the Coastal Plain.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           In 1960, Public Land Order 2214 established the “Arctic National Wildlife
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Range.” 13 In 1980, the enactment of ANILCA expanded the Range and renamed it the
STOEL RIVES LLP




                                                                           10
                                                                                Id.
                                                                           11
                                                                                Munaf v. Geren, 553 U.S. 674, 689 (2008) (citation omitted).
                                                                           12
                                                                              Rather than file a motion for a preliminary injunction, the group of fifteen
                                                                    Lower 48 states (the “States”) have elected to file the same amicus brief in each of the
                                                                    three cases in which preliminary injunction motions have been filed. The States’ amicus
                                                                    brief adds nothing to the motions before the Court. In fact, the States’ amicus brief only
                                                                    underscores the fact that no irreparable harm has been or can be demonstrated. The States
                                                                    complain about hypothetical harms to migratory birds if and when development ever
                                                                    occurs on the Coastal Plain. That clearly is not imminent irreparable injury. Moreover,
                                                                    the States’ claim to represent the relevant public interest has little credibility given that
                                                                    Congress has said otherwise and that the positions of the State of Alaska, the North Slope
                                                                    Borough, and the Alaska Native village and corporation that are located in the Coastal
                                                                    Plain directly contradict the position of the States.
                                                                           13
                                                                                Public Land Order 2214, Establishing the Arctic National Wildlife Range (Dec.
                                                                    6, 1960).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               5


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 15 of 58
                                                                    Arctic National Wildlife Refuge (“ANWR”). 14 Section 1002 of ANILCA expressly

                                                                    directs the Secretary of the Interior to carry out an oil and gas exploration program on

                                                                    ANWR’s Coastal Plain (sometimes called the “1002 Area” or the “Coastal Plain”). 15

                                                                    ANILCA, as enacted, prohibits the leasing and development of oil and gas in the 1002

                                                                    Area “until authorized by an Act of Congress.” 16

                                                                           In 2017, Congress passed Public Law No. 115-97—the Tax Cuts and Jobs Act

                                                                    (“Tax Act”)—which includes a stand-alone title expressly directing that the Secretary of
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    the Interior “shall establish and administer a competitive oil and gas program for the
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    leasing, development, production, and transportation of oil and gas in and from the
STOEL RIVES LLP




                                                                    Coastal Plain.” 17 The Tax Act also removes the prohibition on oil and gas production in

                                                                    the 1002 Area and adds another express “purpose” to ANWR “to provide for an oil and

                                                                    gas program on the Coastal Plain.” 18 The Tax Act further directs the Secretary to manage

                                                                    the program in a manner similar to the management of the National Petroleum Reserve–


                                                                           14
                                                                              ANILCA, Pub. L. No. 96-487, 94 Stat. 2371 (1980). ANILCA is codified in
                                                                    various titles of the U.S. Code related to the subject matter or department addressed. The
                                                                    ANILCA sections pertinent to oil and gas leasing in the 1002 Area are sections 303 and
                                                                    1002, et seq., codified at 16 U.S.C. § 668dd (note) and 16 U.S.C. § 3142, et seq.
                                                                    respectively.
                                                                           15
                                                                                ANILCA § 1002(c).
                                                                           16
                                                                                Id. § 1003.
                                                                           17
                                                                                Pub. L. No. 115-97, § 20001(b)(2)(A), 131 Stat. 2054 (2018).
                                                                           18
                                                                                Id. § 20001(b)(1), (b)(2)(B).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               6


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 16 of 58
                                                                    Alaska (the “Petroleum Reserve”). Congress placed specific parameters on the

                                                                    establishment and administration of the leasing program, including offering at least two

                                                                    lease sales within 10 years, with each lease sale at least 400,000 acres area-wide and the

                                                                    first lease sale occurring not later than December 21, 2021. 19

                                                                    B.     BLM Develops the Leasing Program.

                                                                           Pursuant to the requirements of the Tax Act, BLM proceeded to develop the

                                                                    Leasing Program. BLM issued a final environmental impact statement (the “Leasing
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    EIS”) pursuant to NEPA for the Leasing Program in September 2019. 20
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           On August 17, 2020, BLM issued its record of decision (“ROD”) approving the
STOEL RIVES LLP




                                                                    Leasing Program. 21 The Leasing Program makes approximately 1,563,500 acres available

                                                                    for oil and gas leasing, and consequently for potential future exploration, development,

                                                                    and transportation. 22 The Program adopted by the ROD also provides the stipulations and

                                                                    standard operating procedures that lease holders must comply with to ensure protections

                                                                    for surface resources and other uses. 23




                                                                           19
                                                                                Id. § 20001(c).
                                                                           20
                                                                                Morgan Decl. Ex. A at 1 (AR90163).
                                                                           21
                                                                                Id. Ex. E at 1 (AR205951).
                                                                           22
                                                                                Id. Ex. E at 9 (AR205959).
                                                                           23
                                                                                Id.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               7


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 17 of 58
                                                                           The Leasing Program adopts and follows the leasing procedures and regulations

                                                                    for issuing oil and gas leases in the Petroleum Reserve. 24 Leases issued under the

                                                                    Program provide no immediate rights to conduct ground-disturbing activities, and future

                                                                    “on-the-ground activities” like exploration and development require additional BLM

                                                                    approvals and “further NEPA analysis.” 25

                                                                    C.     BLM’s 2021 Planned Lease Sale Under the Leasing Program.

                                                                           On November 17, 2020, BLM issued a call for nominations for tracts that “may be
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    offered for lease in the upcoming” oil and gas lease sale under the Leasing Program. 26 On
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    December 7, 2020, BLM announced the dates of the upcoming lease sale under the
STOEL RIVES LLP




                                                                    Leasing Program. 27 BLM instructed that all bids must be received by December 31,

                                                                    2020. 28 BLM will then “open” the bids on January 6, 2021, which is commonly referred

                                                                    to as the lease sale. 29




                                                                           24
                                                                                Id. Ex. E at 8 (AR205964); 43 C.F.R. pt. 3130.
                                                                           25
                                                                                Morgan Decl. Ex.E at 24 (AR205974).
                                                                            Call for Nominations and Comments for the Coastal Plain Alaska Oil and Gas
                                                                           26

                                                                    Lease Sale, 85 Fed. Reg. 73,292, 73,293 (Nov. 17, 2020).
                                                                           27
                                                                             Notice of 2021 Coastal Plain Alaska Oil and Gas Lease Sale and Notice of
                                                                    Availability of the Detailed Statement of Sale, 85 Fed. Reg. 78,865 (Dec. 7, 2020).
                                                                           28
                                                                                Id.
                                                                           29
                                                                                Id.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               8


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 18 of 58
                                                                            However, additional process is required before BLM issues actual leases. BLM

                                                                    has 90 days after the lease sale date to determine whether any of the bids it receives are

                                                                    acceptable; a failure to timely accept a bid results in automatic rejection. 30 If there is a tie

                                                                    on any bid, the bidders have until January 21, 2021 to submit additional bids. 31 BLM will

                                                                    then send bidders a notice of acceptance, which will require the bidders to execute the

                                                                    lease, and return it to BLM within 15 days. 32 BLM then has 15 days to execute the

                                                                    lease. 33
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                                            III. ARGUMENT
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    A.      Preliminary Injunctive Relief Is an Extraordinary Remedy.
STOEL RIVES LLP




                                                                            Issuance of injunctive relief before the merits of a case have been decided is an

                                                                    “‘extraordinary and drastic remedy.’” 34 A preliminary injunction can only issue on a

                                                                    “‘clear showing’” and “substantial proof” that an injunction is warranted. 35 “A plaintiff

                                                                    seeking a preliminary injunction must establish (1) likely success on the merits; (2) likely

                                                                    irreparable harm in the absence of preliminary relief; (3) that the balance of equities tips


                                                                            30
                                                                                 43 C.F.R. § 3132.5(d).
                                                                            31
                                                                                 Morgan Decl. Ex. B at 5.
                                                                            32
                                                                                 43 C.F.R. § 3132.5(e).
                                                                            33
                                                                                 Id. § 3132.5(h).
                                                                            34
                                                                                 Munaf, 553 U.S. at 689 (citation omitted).
                                                                            Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation and
                                                                            35

                                                                    emphasis omitted).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               9


                                                                                Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 19 of 58
                                                                    in the plaintiff’s favor; and (4) that an injunction is in the public interest.” 36 “Under the

                                                                    ‘sliding scale’ approach to preliminary injunctions . . . ‘the elements of the preliminary

                                                                    injunction test are balanced, so that a stronger showing of one element may offset a

                                                                    weaker showing of another.’” 37 For example, “‘serious questions going to the merits’ and

                                                                    a hardship balance that tips sharply toward the plaintiff can support issuance of an

                                                                    injunction, assuming the other two elements . . . are also met.” 38 However, a plaintiff

                                                                    “must establish that irreparable harm is likely, not just possible,” regardless of the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    strength of plaintiff’s showing on the other three elements. 39
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    B.     Plaintiffs Cannot Demonstrate an Imminent Threat of Irreparable Injury
                                                                           from a Lease Sale.
STOEL RIVES LLP




                                                                           Plaintiffs’ request to enjoin BLM’s planned lease sale should be denied because

                                                                    Plaintiffs fail to demonstrate that they are likely to suffer irreparable injury before the

                                                                    Court reviews the merits of this case. The sine qua non for obtaining injunctive relief is a

                                                                    demonstration by the movant “that irreparable injury is ‘likely’ to occur” absent an




                                                                           36
                                                                             Pimentel v. Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012) (per curiam) (citing
                                                                    Winter, 555 U.S. at 20).
                                                                           37
                                                                                Id. (quoting All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.
                                                                    2011)).
                                                                           38
                                                                                All. for the Wild Rockies, 632 F.3d at 1132.
                                                                           39
                                                                                Id. at 1131 (emphasis omitted).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               10


                                                                              Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 20 of 58
                                                                    injunction. 40 To warrant equitable relief, “plaintiffs must establish that irreparable harm is

                                                                    likely, not just possible.” 41 A “[s]peculative injury does not constitute irreparable

                                                                    injury.” 42 Likewise, “conclusory allegations are insufficient to establish irreparable

                                                                    harm.” 43 This requirement holds with equal force where the alleged harms are

                                                                    environmental in nature, 44 and there is “no presumption of irreparable injury” in

                                                                    environmental cases. 45 The burden is on the movant to “provide proof that the harm has

                                                                    occurred in the past and is likely to occur again, or proof indicating that the harm is
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    certain to occur in the near future.” 46 Id. “[A]llegations of irreparable harm must be
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                            Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985); see also All. for the
                                                                             40

                                                                    Wild Rockies, 632 F.3d at 1131.
                                                                             41
                                                                                  All. for the Wild Rockies, 632 F.3d at 1131.
                                                                             42
                                                                                  Goldie’s Bookstore, Inc. v. Superior Ct. of Cal., 739 F.2d 466, 472 (9th Cir.
                                                                    1984).
                                                                             43
                                                                                  In re Excel Innovations, Inc., 502 F.3d 1086, 1099 (9th Cir. 2007).
                                                                              Earth Island Inst. v. Carlton, 626 F.3d 462, 474 (9th Cir. 2010) (alleged harm to
                                                                             44

                                                                    woodpecker habitat from logging “at most, showed such a possibility, but no likelihood
                                                                    of irreparable harm”).
                                                                             45
                                                                                  Cottonwood Env’t Law Ctr. v. U.S. Forest Serv., 789 F.3d 1075, 1091 (9th Cir.
                                                                    2015).
                                                                             46
                                                                                  Wis. Gas Co., 758 F.2d at 674.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               11


                                                                             Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 21 of 58
                                                                    supported with actual evidence, and not merely conclusory statements or unsupported

                                                                    allegations.” 47

                                                                           The principal flaw with Plaintiffs’ request to enjoin the lease sale is that the

                                                                    environmental injuries they identify with respect to leasing are either not imminent or

                                                                    entirely speculative, or both. “The sole purpose of a preliminary injunction is to ‘preserve

                                                                    the status quo ante litem pending a determination of the action on the merits.’” 48 “At the

                                                                    preliminary-injunction stage, the relevant inquiry is ‘whether the requested relief is
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    necessary to avoid irreparable harm during the interim period that the relief is to be
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    provided.’” 49 A plaintiff cannot meet that standard where their “alleged irreparable harms
STOEL RIVES LLP




                                                                    hinged on future [agency] decisions” that have not yet been made. 50 “The dramatic and

                                                                    drastic power of injunctive force may be unleashed only against conditions generating a




                                                                           47
                                                                             Dep’t of Fish & Game v. Fed. Subsistence Bd., No. 3:20-CV-00195-SLG, 2020
                                                                    WL 6786899, at *17 (D. Alaska Nov. 18, 2020) (internal quotation marks and citation
                                                                    omitted) (quoting Nevada v. United States, 364 F. Supp. 3d 1146, 1151 (D. Nev. 2019)).
                                                                           48
                                                                                Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1023 (9th Cir. 2009) (citation
                                                                    omitted).
                                                                           49
                                                                             Nw. Env’t Def. Ctr. v. U.S. Army Corps of Eng’rs, No. 3:18-CV-00437-HZ,
                                                                    2019 WL 2372591, at *7 (D. Or. June 5, 2019) (citation omitted); see also Winter, 555
                                                                    U.S. at 22 (noting an “applicant must demonstrate that in the absence of a preliminary
                                                                    injunction, ‘the applicant is likely to suffer irreparable harm before a decision on the
                                                                    merits can be rendered’” (quoting 11A C. Wright et al., Federal Practice and Procedure
                                                                    § 2948.1, at 139 (2d ed. 1995))).
                                                                           50
                                                                                See Ctr. for Food Safety, 636 F.3d at 1174.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               12


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 22 of 58
                                                                    presently existing actual threat; it may not be used simply to eliminate a possibility of a

                                                                    remote future injury, or a future invasion of rights, be those rights protected by statute or

                                                                    by the common law.” 51

                                                                           Accordingly, courts have not hesitated to deny a motion for preliminary

                                                                    injunction, without prejudice, when the identified harm appears to be limited to events

                                                                    that may occur at some future date. For example, the district court in South Carolina

                                                                    Coastal Conservation League v. Ross denied a motion for a preliminary injunction in a
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    challenge to an incidental harassment authorization for offshore oil and gas exploration
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    because the Bureau of Ocean Energy Management (“BOEM”) had yet to issue necessary
STOEL RIVES LLP




                                                                    permits for that activity. 52 The court denied the motion because it “cannot determine

                                                                    whether the permits are imminent, which is a necessary precondition for the alleged

                                                                    irreparable harm here.” 53 Similarly, in Western Watersheds Project v. Bureau of Land

                                                                    Management, the court denied a motion for a preliminary injunction against construction

                                                                    of a wind project where “the initial stages of development of the project pose no threat to




                                                                           51
                                                                                Holiday Inns of Am., Inc. v. B & B Corp., 409 F.2d 614, 618 (3d Cir. 1969).
                                                                           S.C. Coastal Conservation League v. Ross, No. 2:18-CV-03326-RMG, 2019
                                                                           52

                                                                    WL 5872072, at *1 (D.S.C. Aug. 26, 2019).
                                                                           53
                                                                                Id.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               13


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 23 of 58
                                                                    the bats,” and there is thus “no risk of irreparable harm to the bats before a decision on

                                                                    the merits of this case is determined.” 54

                                                                           Similarly here, Plaintiffs demonstrate no imminent threat of irreparable injury

                                                                    from the issuance of leases or the holding of a lease sale. Assuming a lease is issued in

                                                                    the future, “a lease itself does not authorize any on the ground oil and gas activities.” 55

                                                                    Instead, lease holders (once leases are issued) have to seek additional BLM permits for

                                                                    any exploration and production activities, and BLM can only approve those permits after
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    conducting additional NEPA analysis. 56 As the BLM’s ROD succinctly states: “It is
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    currently unknown whether any leases will ever be issued, it is unknown if any
STOEL RIVES LLP




                                                                    exploration will take place, and if so, it is unknown whether eventually any lessees will

                                                                    ever apply to the BLM for authorization of any production and support facilities.” 57

                                                                    Instead, “all aspects of a future oil and gas program are highly speculative and dependent

                                                                    on unpredictable circumstances that will play out over decades.” 58 There is no imminent




                                                                           W. Watersheds Project v. Bureau of Land Mgmt., No. 3:11-CV-00053-HDM-
                                                                           54

                                                                    VPC, 2011 WL 1630789, at *5 (D. Nev. Apr. 28, 2011).
                                                                           55
                                                                                Morgan Decl. Ex. A at 76 (AR90528); id. Ex. E at 24 (AR205974).
                                                                           56
                                                                                Id. Ex. E at 24 (AR205974).
                                                                           57
                                                                                Id. Ex. E at 17 (AR205967).
                                                                           58
                                                                                Id.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               14


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 24 of 58
                                                                    threat of irreparable harm from the proposed lease sales at this time and thus no basis for

                                                                    a preliminary injunction against issuing leases.

                                                                           Plaintiffs try to manufacture injury by claiming that the issuance of a lease is an

                                                                    “irretrievable commitment of resources” by BLM. 59 Assuming that is true, Plaintiffs fail

                                                                    to explain why any “commitment” made by BLM causes immediate injury to Plaintiffs.

                                                                    Plaintiffs could suffer injury, if at all, from the issuance of a lease only after additional

                                                                    permits are sought and issued (with associated public notice, which would give Plaintiffs
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    time to bring any concerns to this Court’s attention), none of which are imminent.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Equally important, Plaintiffs fail to explain why BLM’s “commitment” cannot be undone
STOEL RIVES LLP




                                                                    by the Court following judicial review of the merits. 60 A commitment that can be undone

                                                                    on judicial review is not “irreparable” injury. 61




                                                                           59
                                                                                See, e.g., Gwich’in Steering Committee Brief at 18.
                                                                           60
                                                                              Plaintiffs’ reliance on Southeast Alaska Conservation Council v. U.S. Forest
                                                                    Service, 413 F. Supp. 3d 973 (D. Alaska 2019), is misplaced. In that case, winning timber
                                                                    sale bidders could immediately begin road construction, causing irreparable injury. No
                                                                    such immediate development can occur under the Leasing Program, and no ground-
                                                                    disturbing activities can occur without additional permitting and public notice.
                                                                           61
                                                                              Doe No. 1 v. Trump, 957 F.3d 1050, 1059 (9th Cir. 2020) (“The harm of such a
                                                                    perceived institutional injury is not ‘irreparable[.]’”); Irreparable, Black’s Law
                                                                    Dictionary (11th ed. 2019) (“irreparable (i-rep-ə-rə-bəl) adj. (15c) Incapable of being
                                                                    rectified, restored, remedied, cured, regained, or repaired; that cannot be made right or
                                                                    good”).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               15


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 25 of 58
                                                                           Plaintiffs also try to manufacture injury with fears that once BLM issues a lease

                                                                    sale, it will be difficult for the BLM to change course on remand (if Plaintiffs prevail on

                                                                    the merits), citing cases raising concerns about a “bureaucratic steamroller” or

                                                                    “bureaucratic momentum.” 62 These arguments are not credible. President-elect Joe Biden

                                                                    has promised to use “the full authority of the executive branch” to “permanently protect[]

                                                                    the Arctic National Wildlife Refuge” and “ban[] new oil and gas permitting on public

                                                                    lands and waters.” 63 In his own words, he is “[t]otally opposed to it; completely, totally,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    opposed to it,” and he has stated that there will be “no more drilling on federal lands,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    period. Period, period, period.” 64 As one of Plaintiffs’ attorneys recently told the New
STOEL RIVES LLP




                                                                    York Times: “President-elect Biden has made it clear that ‘protecting the Arctic refuge

                                                                    from drilling is important to him,” and “[w]e trust that means his administration will use

                                                                    its executive authority to do just that.” 65 Plaintiffs surely do not believe that the Biden

                                                                    Administration will be caught in the “momentum” and forge ahead with permitting of

                                                                    any exploration or development on leases during the pendency of litigation or on any

                                                                    remand (assuming there are any such permit applications during that time).



                                                                           62
                                                                                See, e.g., Gwich’in Steering Committee Brief at 17 n.100.
                                                                           63
                                                                                Morgan Decl. Ex. C at 11-12.
                                                                           64
                                                                             Id. Ex. F at 1 (video at https://www.c-span.org/video/?c4856989/user-clip-joe-
                                                                    biden-arctic-refuge).
                                                                           65
                                                                                Id. Ex. G at 1.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               16


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 26 of 58
                                                                           Indeed, even in the normal course, the Ninth Circuit has been unpersuaded that

                                                                    leasing decisions create a meaningful “steamroller” effect on subsequent agency

                                                                    decision-making. In Northern Cheyenne Tribe v. Hodel, the Ninth Circuit, in deciding

                                                                    whether to vacate or suspend leases on remand, explained “[b]ureaucratic rationalization

                                                                    and bureaucratic momentum are real dangers, to be anticipated and avoided by the

                                                                    Secretary,” but “we assume the Secretary will comply with the law” on remand. 66

                                                                    Likewise, the Ninth Circuit rejected similar leasing concerns in Pit River Tribe v. U.S.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Forest Service, explaining “[w]hile bureaucratic inertia may be a risk, we presume that
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    agencies will follow the law.” 67 Here, these “inertia” concerns are not even plausible
STOEL RIVES LLP




                                                                    given the incoming administration’s position on oil and gas development in ANWR.

                                                                           In a creative attempt to avoid the force of controlling precedent, the Audubon

                                                                    plaintiffs cobble together some speculative theories about why they are supposedly

                                                                    irreparably injured by the mere issuance of a lease. For example, Audubon declarant

                                                                    Natalie Dawson speculates possible harm to recreation because “[e]ven a lease sale will

                                                                    impact these trips because a lease sale may require that some area on the Coastal Plain be

                                                                    off limits to visitors” and she fears that future leaseholders in ANWR may “threaten to




                                                                           66
                                                                                N. Cheyenne Tribe v. Hodel, 851 F.2d 1152, 1157 (9th Cir. 1988).
                                                                           67
                                                                                Pit River Tribe v. U.S. Forest Serv., 615 F.3d 1069, 1082 (9th Cir. 2010).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               17


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 27 of 58
                                                                    sue us for trespassing.” 68 This is pure speculation (“a lease sale may require”) not likely

                                                                    irreparable injury, and this speculation is contradicted by the terms of the proposed

                                                                    leases, in which BLM “reserves the right to continue existing uses.” 69 And while future

                                                                    exploration and development of the leases may curtail recreational access to specific

                                                                    areas (which are currently unknown), such harm is not credibly imminent at this time

                                                                    because there are “no impacts” to recreation at the leasing stage. 70

                                                                           Similarly, Audubon declarant Ana Liljedahl theorizes that “sale of new leases”
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    could impact her ability to obtain grants for studies in the future because a lease would
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    add “additional levels of bureaucracy, while also instilling a sense of insecurity among
STOEL RIVES LLP




                                                                    proposal reviewers as a new lease of the land may suddenly require the study to be

                                                                    halted.” 71 Audubon cites no case for the proposition that added levels of “bureaucracy” is

                                                                    an irreparable injury (or even a cognizable injury under the APA), and this harm is both

                                                                    speculative (“may . . . require” not likely to require) and not credible given that BLM

                                                                    “reserves the right to continue existing uses.” 72 Ms. Liljedahl does not even testify that

                                                                    she presently has a 2021 permit for research in the Coastal Plain that would be affected


                                                                           68
                                                                                Case No. 3:20-cv-00205-SLG, Dkt. 43-13, ¶¶ 18, 20.
                                                                           69
                                                                                Morgan Decl. Ex. B at 86 (“Lease Section 6”).
                                                                           70
                                                                                Id. Ex. A at 76 (AR90528).
                                                                           71
                                                                                Case No. 3:20-cv-00205-SLG, Dkt. 43-17, ¶ 13.
                                                                           72
                                                                                Morgan Decl. Ex. B at 86.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               18


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 28 of 58
                                                                    (if a lease actually issues). Instead, she relies on her “plan to lead a new proposal” in

                                                                    2021 and her concerns that the existence of a lease may impact her ability to obtain

                                                                    funding for that proposal. This is an attenuated chain, based on guessing the response of

                                                                    unidentified grant funders to a yet-to-be-made research proposal, in light of yet-to-be-

                                                                    issued leases, that may or may not overlap with the yet-to-be-made proposal. Ms.

                                                                    Liljedahl’s statements are pure conjecture, not “actual evidence” of irreparable harm. 73 In

                                                                    any event, courts have rejected similar efforts to manufacture irreparable injury based on
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    research interests. 74
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           Next, Audubon declarant Michael Wald speculates that “[l]easing for industrial
STOEL RIVES LLP




                                                                    activity will have a negative effect” on his guide business “even if there is no immediate

                                                                    activity” because of “[p]erceptions about the wilderness.” 75 This too is speculation and

                                                                    depends upon third parties perceiving a paper exercise (the issuance of a lease) as



                                                                           73
                                                                              Dep’t of Fish & Game, 2020 WL 6786899, at *17 (internal quotation marks and
                                                                    citation omitted).
                                                                           74
                                                                              Ctr. for Biological Diversity v. Hays, No. 2:15-cv-01627-TLN-CMK, 2015 WL
                                                                    5916739, at *10 (E.D. Cal. Oct. 8, 2015) (The “declaration fails to describe a substantial
                                                                    and immediate irreparable injury because [the declarant] fails to show that his research
                                                                    cannot be conducted in areas where logging will not be implemented.”); In Def. of
                                                                    Animals v. U.S. Dep’t of Interior, 737 F. Supp. 2d 1125, 1138 (E.D. Cal. 2010) (rejecting
                                                                    claim of irreparable injury based on plaintiffs’ assertion “that their ability to study free-
                                                                    roaming animals in their natural habitat, and within their particular family bands, will be
                                                                    impacted”).
                                                                           75
                                                                                Case No. 3:20-cv-00205-SLG, Dkt. 43-20, ¶ 14.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               19


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 29 of 58
                                                                    negatively impacting the environment, even though no impact to the environment will

                                                                    occur, and then making a consumer choice to cancel a planned trip to the area. Audubon

                                                                    provides no evidence that this speculative chain is likely or imminent, and it cannot do

                                                                    so. To the contrary, given Mr. Wald’s recent nationwide exposure as providing tours in

                                                                    ANWR “Before the Drilling Begins,” the potential for future development may actually

                                                                    increase interest in visiting ANWR in the near term, resulting in a boon for Mr. Wald. 76

                                                                    Speculative injury to a business does “not constitute irreparable injury.” 77
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Finally, Audubon declarant Kenneth Kreckel refers to a report that reviews “likely
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    exploration activities that will occur after the initial lease sale,” including seismic surveys
STOEL RIVES LLP




                                                                    and air surveys, and states this work is “likely to begin shortly after leases are

                                                                    purchased.” 78 However, Mr. Kreckel does not explain what “shortly” means (other than

                                                                    that it could “entail several years”), does not dispute that future exploration activities

                                                                    would require permits (and public notice), and provides no evidence that any such

                                                                    activities are actually imminent. Moreover, Mr. Kreckel erroneously discusses a




                                                                           76
                                                                             Morgan Decl. Ex. H at 4, 7 (“Exploring a Timeless Wilderness, Before the
                                                                    Drilling Begins.”); id. Ex. I at 1 (“Last Chance Alaska: See ANWR While You Can”).
                                                                           77
                                                                             Goldie’s Bookstore, 739 F.2d at 472 (loss of goodwill and “untold” customers
                                                                    speculative when not supported by facts).
                                                                           78
                                                                                Case No. 3:20-cv-00205-SLG, Dkt. 43-10 at 10.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               20


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 30 of 58
                                                                    “proposed” airborne survey by CGG, 79 failing to disclose that CGG subsequently

                                                                    confirmed that there was “never an actual proposal” and that “[d]efinitely the company is

                                                                    not considering that kind of work” in ANWR. 80 In any event, if there is ever such a

                                                                    proposal in the future, Plaintiffs have publicly taken the position that the aerial surveys

                                                                    require an incidental harassment authorization from U.S. Fish and Wildlife Service

                                                                    (“FWS”), so there is no risk that such a yet-to-be-proposed survey is imminent or that it

                                                                    will occur without future public notice. 81
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Under these circumstances, there is no immediate need for the Court to intervene
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    with extraordinary injunctive relief to prevent BLM from proceeding with a
STOEL RIVES LLP




                                                                    congressionally mandated lease sale. Plaintiffs have not shown how proceeding with the

                                                                    lease sale “would hinder, in any way, the court’s ability to prevent irreparable injury at

                                                                    the point it becomes imminent.” 82 Even if BLM issues leases before the change in

                                                                    presidential leadership on January 20, 2021, lessees would still have to apply for permits

                                                                    to conduct any activity on those leases (which they have not yet done) and the new

                                                                    administration would still have to approve those permits (which it said it would not do).




                                                                           79
                                                                                Id. at 8.
                                                                           80
                                                                                Morgan Decl. Ex. J at 1.
                                                                           81
                                                                                Id. Ex. K at 3.
                                                                           82
                                                                                W. Watersheds Project, 2011 WL 1630789, at *6.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               21


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 31 of 58
                                                                    “Future injury or conjectural hypothetical injury months from now cannot form the basis

                                                                    of an injunction at this stage.” 83 The Court has ample time to review the merits of the

                                                                    case without the need for injunctive relief, and Plaintiffs have made no showing that the

                                                                    issuance of leases would inalterably limit the ability of the Court to provide effective

                                                                    relief in this case. All three motions should therefore be denied, without prejudice.

                                                                    C.     Plaintiffs Are Not Entitled to Preliminary Injunctive Relief Based on
                                                                           Kaktovic’s Proposed Survey.

                                                                           Without any immediate irreparable injury from the issuance of a lease, Plaintiffs
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    latch on to the separate proposal by Kaktovic to conduct a non-lease-related seismic
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    survey on the Coastal Plain this winter and seek an injunction against that yet-to-be-
STOEL RIVES LLP




                                                                    approved seismic permit. Plaintiffs ask the Court to enjoin BLM’s future decision on

                                                                    Kaktovic’s seismic application through these lawsuits—which contain no allegations

                                                                    related to that future decision—based on the false premise that the off-lease seismic

                                                                    permit is part of the Leasing Program. It is not. The Leasing Program “determin[es]

                                                                    where and under what conditions leasing will occur.” 84 It does not authorize any seismic

                                                                    activity and certainly not any off-lease seismic activity like that proposed by Kaktovic.




                                                                           83
                                                                                Id.
                                                                           84
                                                                                Morgan Decl. Ex. E at 8 (AR205958).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               22


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 32 of 58
                                                                          Instead, Kaktovic’s project will be authorized (if at all) pursuant to BLM’s

                                                                    regulations applicable to onshore geophysical exploration in Alaska. 85 The Tax Act

                                                                    paved the way for such exploration when it repealed the existing prohibition on the

                                                                    production of oil and gas, leasing, and “other development leading to the production of

                                                                    oil and gas.” 86 Although the Tax Act further instructed BLM to proceed to develop the

                                                                    Leasing Program (which it has now done), the repeal of the prohibition in ANILCA also

                                                                    opened the 1002 Area to geophysical exploration under the BLM’s then-existing
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    regulations applicable to onshore locations in Alaska.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                          Consistent with that statutory change, and prior to the creation of the Leasing
STOEL RIVES LLP




                                                                    Program, SAExploration filed an application pursuant to BLM regulations to conduct off-

                                                                    lease geophysical exploration in the 1002 Area in 2018. 87 BLM did not approve that

                                                                    application, and Kaktovic has now filed a new application for a geophysical permit for a

                                                                    narrower survey than the one originally proposed by SAExploration. 88 Kaktovic has also




                                                                          85
                                                                               See 43 C.F.R. pt. 3150, subpt. 3152.
                                                                          86
                                                                               16 U.S.C. § 3143; Pub. L. No. 115-97, § 20001(b)(1).
                                                                          87
                                                                               Morgan Decl. Ex. O at 1.
                                                                          88
                                                                               Id. Ex. L at 1.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               23


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 33 of 58
                                                                    not yet received approval from BLM, nor has it received approval from the FWS for the

                                                                    incidental harassment authorization necessary to carry out that survey. 89

                                                                           Plaintiffs have no cause of action against BLM’s future approval of a seismic

                                                                    permit until it issues a final agency action approving Kaktovic’s application. The APA

                                                                    provides the Court jurisdiction over final agency actions. 90 BLM has not made a final

                                                                    decision on the Kaktovic permit, completed its review under NEPA, completed its

                                                                    analysis under ANILCA, responded to or addressed comments submitted by the public
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    (and Plaintiffs) on those analyses, or issued a record of decision (or any decision at all).
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    “Until such time as the agency decides whether and how to exercise its regulatory
STOEL RIVES LLP




                                                                    authority, however, the courts have no cause to intervene.” 91 As the Ninth Circuit

                                                                    explained in Center for Food Safety v. Vilsack, “injunctive relief ‘is not now needed to

                                                                    guard against any present or imminent risk of likely irreparable harm,’” when the

                                                                    “alleged irreparable harms hinge[] on future [agency] decisions, and nothing prevent[s]

                                                                    Plaintiffs from filing a new legal challenge if and when those decisions [a]re made.” 92



                                                                           89
                                                                              Id. Ex. D; see also 85 Fed. Reg. 79,082 (Dec. 8, 2020) (notice of receipt of
                                                                    application and proposed incidental harassment authorization).
                                                                           90
                                                                              Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 882 (1990) (under the general
                                                                    review provisions of the APA, “the ‘agency action’ in question must be ‘final agency
                                                                    action.’”).
                                                                           91
                                                                                Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 164 (2010).
                                                                           92
                                                                                Ctr. for Food Safety, 636 F.3d at 1174 (citation omitted).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               24


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 34 of 58
                                                                           Here, if Plaintiffs believe that BLM’s future approval of a geophysical permit will

                                                                    cause them irreparable injury, Plaintiffs are free to “file a new legal challenge” to that

                                                                    decision, which the Court can then evaluate based on the administrative record for that

                                                                    action. But there is no basis to engage in “premature review of [BLM’s] regulatory

                                                                    actions” through preliminary injunction proceedings. 93

                                                                           Plaintiffs argue that the seismic survey is related to the Leasing Program because

                                                                    the draft environmental assessment (“EA”) for the seismic survey tiers to and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    incorporates the Leasing EIS and adopts some of the exploration-related stipulations from
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the Leasing Program. But that is unsurprising as BLM commonly tiers to and
STOEL RIVES LLP




                                                                    incorporates EISs that evaluate different or broader agency actions when the analysis or

                                                                    conditions are useful and informative. 94 It does not follow that a party in a lawsuit

                                                                    challenging a particular EIS (here the Leasing EIS) is entitled to a prophylactic injunction

                                                                    against every other federal action that proposes in a draft document to incorporate or rely

                                                                    on portions of the EIS. If BLM ultimately does decide to rely on the Leasing EIS or ROD

                                                                    stipulations when it issues its final decision after consideration of Plaintiffs’ comments

                                                                    and public comments, and if Plaintiffs have reason to believe that such reliance was



                                                                           93
                                                                                Id.
                                                                           94
                                                                             See Native Vill. of Nuiqsut v. Bureau of Land Mgmt., 432 F. Supp. 3d 1003,
                                                                    1014 (D. Alaska 2020).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               25


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 35 of 58
                                                                    arbitrary and capricious, they can file “a new legal challenge if and when those decisions

                                                                    [a]re made.” 95 Until then, their request for a preliminary injunction is premature.

                                                                           Regardless, Plaintiffs cannot use their feared harms stemming from the proposed

                                                                    seismic permit as a basis for securing a preliminary injunction against BLM’s proposed

                                                                    lease sale. Injunctive relief “must be tailored to remedy the specific harm alleged,” and

                                                                    “[a]n overboard injunction is an abuse of discretion.” 96 Plaintiffs have shown no

                                                                    irreparable harm from the issuance of leases, and enjoining the lease sales would thus not
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    “remedy” harms allegedly related to the proposed Kaktovic seismic project. Any
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    injunction based on the alleged harms from the future Kaktovic seismic project must be
STOEL RIVES LLP




                                                                    limited to that project, not lease sales that plainly have no imminent or foreseeable

                                                                    environmental injury.

                                                                    D.     Plaintiffs Are Unlikely to Prevail on the Merits of Their Claims.

                                                                           To succeed on the merits of their claims, Plaintiffs must show that BLM “relied on

                                                                    factors which Congress has not intended it to consider, entirely failed to consider an

                                                                    important aspect of the problem, offered an explanation for its decision that runs counter




                                                                           95
                                                                                Ctr. for Food Safety, 636 F.3d at 1174.
                                                                           96
                                                                              Lamb-Weston, Inc. v. McCain Foods, Ltd., 941 F.2d 970, 974 (9th Cir. 1991);
                                                                    Price v. City of Stockton, 390 F.3d 1105, 1117 (9th Cir. 2004) (“[A]n injunction must be
                                                                    narrowly tailored . . . to remedy only the specific harms shown by the plaintiffs, rather
                                                                    than ‘to enjoin all possible breaches of the law.’” (citation omitted)).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               26


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 36 of 58
                                                                    to the evidence before the agency, or is so implausible that it could not be ascribed to a

                                                                    difference in view or the product of agency expertise.” 97 Plaintiffs are unlikely to prevail

                                                                    in demonstrating such errors because their arguments amount to nothing more than

                                                                    disagreements with Congress’s decision to require the Leasing Program and BLM’s

                                                                    reasonable conclusions that are supported by the agency’s record.

                                                                           1.       Plaintiffs’ Refuge Act Claims Are Legally and Factually Flawed.

                                                                           Plaintiffs make various claims that the Leasing Program is inconsistent with
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    purposes set forth in the Refuge Act 98 and ANILCA, 99 and argue that BLM failed to
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    make findings that the Leasing Program is “compatible” with the purposes of ANWR.
STOEL RIVES LLP




                                                                    Plaintiffs are unlikely to prevail on this argument for two basic reasons.

                                                                           First, Congress mandated, in the Tax Act, that BLM “shall” create the Leasing

                                                                    Program and amended the purpose of ANWR “to provide for an oil and gas program on

                                                                    the Coastal Plain.” 100 BLM carried out that instruction. There is nothing in the Tax Act to

                                                                    suggest that Congress gave BLM the discretion to ignore the congressional mandate by




                                                                           97
                                                                             Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463
                                                                    U.S. 29, 43 (1983).
                                                                           98
                                                                                16 U.S.C. § 668dd.
                                                                           99
                                                                                Id. §§ 3101, 3111, 3112.
                                                                           100
                                                                                 Pub. L. No. 115-97, § 20001(b)(2)(A), (b)(2)(B).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               27


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 37 of 58
                                                                    rebalancing the other purposes of the ANWR. 101 As BLM reasonably explains in the

                                                                    Record of Decision: “By adding an oil and gas program on the 1.56 million-acre Coastal

                                                                    Plain as a purpose of the ANWR, Congress itself balanced the purposes of the 19.3

                                                                    million-acre refuge, a balance which is now law.” 102

                                                                           Plaintiffs may not agree with the balance struck by Congress in the Tax Act, but

                                                                    BLM cannot contradict a “mandatory directive[] from Congress.” 103 Congress balanced

                                                                    competing interests and decided to require an oil and gas program on the Coastal Plain. 104
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Congress has thus already determined that an oil and gas leasing program is not only
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                           101
                                                                               Congress knows how to provide such discretion and commonly does so. See,
                                                                    e.g., Defs. of Wildlife v. N.C. Dep’t of Transp., 762 F.3d 374, 382 (4th Cir. 2014)
                                                                    (observing that when it created the Cape Hatteras National Seashore, Congress specified
                                                                    that “‘no development of the project [Seashore] or plan for the convenience of visitors
                                                                    shall be undertaken which would be incompatible with the preservation of the unique
                                                                    flora and fauna’ in the area” (brackets in original) (quoting Act of Aug. 17, 1937, Pub. L.
                                                                    No. 311, § 4, 50 Stat. 669, 670)).
                                                                           102
                                                                                 Morgan Decl. Ex. E at 13 (AR205963).
                                                                           103
                                                                              Am. Forest Res. Council v. Hammond, 422 F. Supp. 3d 184, 190 (D.D.C. 2019)
                                                                    (concluding that the BLM violated two mandatory directives from Congress by excluding
                                                                    portions of timberland from sustained yield timber harvest when the relevant statute
                                                                    provided that the land “‘shall be managed . . . for permanent forest production, and the
                                                                    timber thereon shall be sold, cut, and removed in conformity with the princip[le] of
                                                                    sustained yield’” (alterations in original) (quoting 43 U.S.C. § 2601)).
                                                                           104
                                                                              Morgan Decl. Ex. E at 13 (AR205963) (“Although the ANWR has multiple
                                                                    purposes, Congress has mandated more specific management within particular areas. Just
                                                                    as Congress has mandated that 8 million acres of ANWR be managed as wilderness, it
                                                                    has mandated that the 1.56 million-acre Coastal Plain be managed for an oil and gas
                                                                    program.”).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               28


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 38 of 58
                                                                    “compatible” with the purpose of ANWR, but is absolutely required. BLM did not

                                                                    violate the Refuge Act or ANILCA by following this instruction, and Plaintiffs are

                                                                    therefore unlikely to prevail on this claim.

                                                                           Second, to the extent BLM was required to expressly explain that the Leasing

                                                                    Program mandated by Congress in ANWR was “compatible” with other ANWR

                                                                    purposes, BLM did so. In the Record of Decision, BLM explains how it “takes into

                                                                    account the other purposes of the ANWR” and developed lease stipulations and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    conditions to protect those other purposes. 105 The Leasing EIS expressly acknowledges
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    these purposes and “describe [i]mpacts” of the Leasing Program “on Arctic Refuge
STOEL RIVES LLP




                                                                    [p]urposes.” 106 Plaintiffs’ allegations that BLM failed to explain how the Leasing


                                                                           105
                                                                               Id. Morgan Decl. Ex. E at 14 (AR205964). As this Court recently held, “in the
                                                                    event of a conflict between provisions in the [National Wildlife Refuge System]
                                                                    Improvement Act and ANILCA, ‘the provision in [ANILCA] shall prevail.’” Alaska v.
                                                                    Bernhardt, Nos. 3:17-cv-00013-SLG & 3:17-cv-00014-SLG, 2020 WL 6702025, at *2
                                                                    (D. Alaska Nov. 13, 2020) (second brackets in original) (quoting Pub. L. No. 105-57, §
                                                                    9(b), 111 Stat. 1252 (1997) (statutory construction note regarding 16 U.S.C. § 668dd with
                                                                    respect to Alaska)). Accordingly, any claim that ANILCA’s purposes are at odds with
                                                                    other Refuge purposes must fail.
                                                                           106
                                                                                Morgan Decl. Ex. A at 77-87 (AR90534-544). The Audubon plaintiffs also
                                                                    assert that BLM violated NEPA by failing to explain how the Leasing Program would
                                                                    fulfill the purposes under other environmental laws. This argument founders for the same
                                                                    reason their Refuge Act claim fails. Despite “tremendous uncertainty regarding future
                                                                    potential exploration and development on the Coastal Plain,” the Final EIS presented four
                                                                    alternatives that the agency analyzed in detail. Id. Ex. E at 19-22 (AR205969-972). BLM
                                                                    explained that “[a]t some future stage in the administration of the oil and gas program
                                                                    where impacts from proposed actions are actually reasonably foreseen, i.e., if and when
                                                                    the BLM is presented with proposals for exploration or development,” its decisions

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               29


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 39 of 58
                                                                    Program was compatible with ANWR’s purposes are thus demonstrably false. For this

                                                                    reason too, Plaintiffs are unlikely to prevail on the merits of this claim. 107

                                                                           2.     Plaintiffs Are Unlikely to Prevail on Their NEPA Claims.

                                                                                  a.      The Leasing EIS fully discloses and explains GHG effects.

                                                                           The Audubon plaintiffs argue that BLM unlawfully failed to consider the

                                                                    potential indirect effect of the Leasing Program on the foreign consumption of oil and

                                                                    gas. They rely solely upon the recent Ninth Circuit decision of Center for Biological
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Diversity v. Bernhardt, No. 18-73400, 2020 WL 7135484 (9th Cir. Dec. 7, 2020)
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    (“CBD”), to support this claim. But there are at least three fatal problems with Plaintiffs’
STOEL RIVES LLP




                                                                    argument.

                                                                           First, the lynchpin to the court’s holding in CBD was BOEM’s counterintuitive

                                                                    finding that not building the proposed offshore oil and gas project (the “Liberty project”)

                                                                    would result in “25,370,000 more metric tons” of carbon dioxide emissions than if the




                                                                    “would be subject to project-specific and site-specific analysis, including compliance
                                                                    with NEPA, the Marine Mammal Protection Act (MMPA), the Endangered Species Act
                                                                    (ESA), ANILCA, and other laws.” Id. Ex.E at 8, 20-21 (AR_205958, 205970-71).
                                                                    Plaintiffs cannot reasonably argue that the agency failed to take a “hard look” at the
                                                                    Leasing Program’s compliance with other environmental laws.
                                                                           107
                                                                              See John Doe No. 1 v. Reed, 561 U.S. 186, 217 n.3 (2010) (Stevens, J.,
                                                                    concurring in part and concurring in the judgment) (“There is no reason to think that our
                                                                    ordinary presumption that the political branches are better suited than courts to weigh a
                                                                    policy’s benefits and burdens is inapplicable in this case.”).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               30


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 40 of 58
                                                                    project was constructed. 108 CBD complained that this finding was caused by the

                                                                    agency’s failure to consider the indirect effect of increased foreign oil consumption

                                                                    resulting from construction of the project. 109 The court agreed, holding:

                                                                                       Even if the nature of BOEM’s assumptions did not
                                                                                       sufficiently demonstrate the need for further explanation, the
                                                                                       result upon which the agency relied surely did. BOEM’s
                                                                                       conclusion that not drilling will result in more carbon
                                                                                       emissions than drilling is counterintuitive. An agency acts
                                                                                       arbitrarily and capriciously when it reaches a decision that is
                                                                                       “so implausible that it could not be ascribed to a difference in
                                                                                       view or the product of agency expertise.” Without further
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                       explanation, we cannot ascribe the implausibility of the result
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                       to BOEM’s expertise or rational decision-making.[110]

                                                                    The Leasing EIS does not contain the same finding. Rather, BLM rationally concluded
STOEL RIVES LLP




                                                                    that not developing the Coastal Plain would result in less downstream carbon

                                                                    emissions. 111

                                                                           Second, also unlike BOEM in CBD, BLM comprehensively evaluated GHG

                                                                    emissions and explained why it was unable to account for foreign consumption of oil in



                                                                           108
                                                                                 CBD, 2020 WL 7135484, at *6 (emphasis added).
                                                                           109
                                                                                 Id.
                                                                           110
                                                                                 Id. at *9 (citation omitted).
                                                                           111
                                                                               See Morgan Decl. Ex. A at 58 (AR90246) (Table 3-4 showing the projected
                                                                    increase in downstream emissions of Coastal Plain development compared to no Coastal
                                                                    Plain development); id. at 137 (AR91615) [“[i]f the program is not approved, the net
                                                                    result of these fuel substitutions and changes in consumption would be an estimated net
                                                                    decrease in overall energy consumption” (emphasis added)]).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               31


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 41 of 58
                                                                    its indirect effects analysis. In the Leasing EIS, BLM produced a 10-page section

                                                                    analyzing the direct and indirect effects associated with GHG emissions, which, in turn,

                                                                    is supported by an appendix specifically addressing “Market Substitutions and

                                                                    Greenhouse Gas Downstream Emissions.” 112 BLM also provided a detailed explanation

                                                                    in response to comments about the foreign consumption issue. 113 And BLM provided

                                                                    another explanation on this specific issue in the ROD, which rationally concluded: “The

                                                                    slight reduction in global oil prices that could result from the Proposed Action and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    action alternatives—which the Final EIS acknowledged and the decision-maker is aware
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    of—cannot reasonably be expected to increase foreign energy consumption and
STOEL RIVES LLP




                                                                    associated GHG emissions to an extent that fundamentally alters the results of the Final

                                                                    EIS’s analysis.” 114 In contrast, the Liberty EIS contains a two-page section addressing

                                                                    effects associated with GHG emissions, no appendix with a supporting analysis of

                                                                    downstream emissions, and a short response to public comments on the foreign

                                                                    consumption issue. 115



                                                                           112
                                                                                 See id. Ex. A at 51-61, 130-145 (AR90239-49; AR91608-23).
                                                                           113
                                                                                 See id. Ex. A at 146-47 (AR92220-21).
                                                                           114
                                                                              Id. Ex. E at 42-44 (AR205992-994); see Sierra Club v. U.S. Dep’t of Energy,
                                                                    867 F.3d 189, 198 (D.C. Cir. 2017) (“The Department offered a reasoned explanation as
                                                                    to why it believed the indirect effects pertaining to increased gas production were not
                                                                    reasonably foreseeable.”).
                                                                           115
                                                                                 See Morgan Decl. Ex. M at 13-14, 22.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               32


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 42 of 58
                                                                           Third, CBD involved BOEM’s evaluation of a specific development project

                                                                    whereas the Leasing EIS evaluates a leasing program. BLM’s action here does not

                                                                    include development, and it is uncertain when, if ever, development will occur in the

                                                                    Coastal Plain. The D.C. district court recently held that quantification of downstream

                                                                    emissions is not even required at the oil and gas leasing stage. 116 In so holding, the court

                                                                    rejected the plaintiffs’ contention that “BLM should have quantified and forecasted

                                                                    downstream emissions in the same manner that it should have quantified and forecasted
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    emissions from drilling itself.” 117 The court instructed BLM on remand to “consider
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    whether quantifying GHG emissions . . . is reasonably possible” and to provide an
STOEL RIVES LLP




                                                                    explanation if “quantification is not possible or helpful.” 118 Here, in contrast, BLM went

                                                                    a step further, quantified the estimated downstream GHG emissions, and presented those




                                                                           116
                                                                               WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41, 75 (D.D.C. 2019) (the court
                                                                    “will not require that BLM quantify downstream emissions” (citing Sierra Club v. FERC,
                                                                    867 F.3d 1357, 1374 (D.C. Cir. 2017) (“quantification of [GHG emissions] is [not]
                                                                    required every time those emissions are an indirect effect of an agency action,” so long as
                                                                    the agency provides “a satisfactory explanation for why” quantification is not useful))).
                                                                           117
                                                                                 Id. at 74.
                                                                           118
                                                                                 Id. at 75.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               33


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 43 of 58
                                                                    estimates in context—i.e., as a percentage of overall emissions on the local, state,

                                                                    national, and global scales. 119 Multiple courts have held this approach to be sufficient. 120

                                                                           Accordingly, Plaintiffs are unlikely to succeed on this claim. The Leasing EIS

                                                                    makes a different finding regarding the no-action alternative, and the Leasing EIS and

                                                                    supporting documents also provide the supporting analyses that the court found to be

                                                                    missing in CBD.

                                                                                    b.     BLM was not required to evaluate alternatives for seismic
                                                                                           exploration.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           The Gwich’in Steering Committee plaintiffs argue that because “[a]ll the action
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    alternatives allowed seismic across the entire Coastal Plain[,] BLM failed to consider an
STOEL RIVES LLP




                                                                    alternative that would close any areas to seismic.” 121 This argument is based on a false

                                                                    premise and misunderstands the Leasing EIS.

                                                                           The Leasing EIS does not “allow” seismic exploration and neither does the

                                                                    Leasing Program. Rather, the express purpose of the Leasing EIS is to “implement the



                                                                           119
                                                                                 See Morgan Decl. Ex. A at 58-59 (AR90246-47).
                                                                           120
                                                                              See WildEarth Guardians v. Jewell, 738 F.3d 298, 310 (D.C. Cir. 2013)
                                                                    (holding BLM’s coal leasing evaluation of “GHG emissions as a percentage of state—
                                                                    and nation-wide emissions” to be sufficient); WildEarth Guardians v. Bureau of Land
                                                                    Mgmt., 8 F. Supp. 3d 17, 35 (D.D.C. 2014) (same); WildEarth Guardians v. Bernhardt,
                                                                    No. 1:19-cv-00505-RB-SCY, 2020 WL 6799068, at *9-10 (D.N.M. Nov. 19, 2020)
                                                                    (same for oil and gas leases).
                                                                           121
                                                                                 Gwich’in Steering Committee Brief at 10 (emphasis added).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               34


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 44 of 58
                                                                    leasing program consistent with PL 115-97,” 122 and the Leasing Program “determin[es]

                                                                    where and under what terms and conditions leasing will occur.” 123 The Leasing EIS

                                                                    therefore “considers and analyzes the environmental impact of various leasing

                                                                    alternatives, including the areas to offer for sale, and the indirect impacts that could

                                                                    result, in consideration of the hypothetical development scenario.” 124 As BLM explained

                                                                    in section 1.3 of the Leasing EIS describing the (“Decisions To Be Made”):

                                                                                    The BLM’s decisions will include which tracts of land will be
                                                                                    offered for lease and the terms and conditions to be applied to
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                    such leases and subsequent authorizations for oil and gas
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                    activities. The decisions evaluated in this Leasing EIS and its
                                                                                    ROD would not authorize any on-the-ground activity
                                                                                    associated with the exploration or development of oil and gas
STOEL RIVES LLP




                                                                                    resources in the Coastal Plain.[125]

                                                                    By the express terms of the Leasing EIS, BLM evaluated leasing decisions in the EIS, not

                                                                    decisions involving whether, how, or when to authorize seismic surveying.

                                                                           Accordingly, the alternatives considered in the Leasing EIS included different

                                                                    scenarios for the amount and location of leasing as well as different stipulations,




                                                                           122
                                                                                 Morgan Decl. Ex. A at 5 (AR90188) (emphasis added).
                                                                           123
                                                                                 Id. Ex. E at 8 (AR205958).
                                                                           124
                                                                                 Id. Ex. A at 5 (AR90188) (emphasis added).
                                                                           125
                                                                              Id.; see id. Ex. A at 8 (AR90195) (Leasing EIS “respond[s] to the purpose and
                                                                    need for action, including the legislative requirement to establish and administer a
                                                                    competitive oil and gas program in the Coastal Plain in the Arctic Refuge.”).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               35


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 45 of 58
                                                                    required operating procedures, and notices that would be included in the leases. 126 The

                                                                    Leasing EIS necessarily evaluates the potential impacts of future hypothetical “seismic

                                                                    and drilling exploration, development, and transportation of oil and gas in and from the

                                                                    Coastal Plain” because these are the “potential indirect impacts of leasing.” 127 Thus,

                                                                    when the Leasing EIS states that “[s]eismic exploration could occur across the entire

                                                                    program area,” it is not “allowing” or authorizing seismic exploration to occur; it is

                                                                    simply describing a conservatively assumed indirect effect included within the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    hypothetical development scenario. 128 Whether, when, and how such seismic exploration
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    actually occurs depends on future agency actions that will be separately evaluated under
STOEL RIVES LLP




                                                                    NEPA and other relevant laws, and separately authorized (or denied). 129

                                                                           In sum, by arguing for seismic exploration alternatives, the Gwich’in Steering

                                                                    Committee plaintiffs confuse the indirect impacts of the action with the action itself.



                                                                           126
                                                                               Id. Ex. A 8-50 (AR90195-96; AR90197-237); 40 C.F.R. § 1500.2 (2019)
                                                                    (agencies must “assess the reasonable alternatives to proposed actions”); id. § 1502.14
                                                                    (2019) (an EIS presents “the environmental impacts of the proposed action and the
                                                                    alternatives in comparative form”).
                                                                           127
                                                                              Morgan Decl. Ex. A at 3 (AR90183 (emphasis added)); 40 C.F.R. § 1508.8(b)
                                                                    (2019) (BLM must evaluate indirect impacts of proposed action). BLM constructed a
                                                                    “hypothetical development scenario” to evaluate these indirect impacts of the leasing
                                                                    decisions evaluated in the Leasing EIS. See Morgan Decl. Ex. A at 51, 92-127
                                                                    (AR90239; AR91196-231).
                                                                           128
                                                                                 Morgan Decl. Ex. A at 49 (AR90326) (cited by Plaintiffs).
                                                                           129
                                                                                 Id. Ex. A at 5 (AR90188).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               36


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 46 of 58
                                                                    BLM is not required to propose alternatives to indirect impacts. Compare 40 C.F.R. §

                                                                    1502.14 (2019) with id. § 1508.8(b) (2019). This claim is therefore unlikely to succeed

                                                                    on the merits.

                                                                                     c.    BLM conservatively and rationally evaluated the potential
                                                                                           impacts of development under the Tax Act’s 2,000-acre
                                                                                           provision.

                                                                           BLM evaluated the environmental impacts of the Leasing Program based on a

                                                                    hypothetical development scenario, as previously approved by the Ninth Circuit in
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Northern Alaska Environmental Center v. Kempthorne. 130 In crafting the development
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    hypothetical, the Leasing EIS made some “interpretive assumptions” about how it would
STOEL RIVES LLP




                                                                    classify future development proposals with respect to the Tax Act’s 2,000-acre

                                                                    “production and support facility” requirement. 131 BLM then assumed a maximum

                                                                    development scenario where 2,000 acres would be covered by production and support

                                                                    facilities, including production facilities, roads, pads, airstrips, gravel pits, and gravel

                                                                    stockpiles. 132 This “likely overstated” environmental impacts and safely minimized the

                                                                    chance that the EIS underestimated impacts of future development. 133 BLM thus fully



                                                                           130
                                                                              N. Alaska Env’t Ctr. v. Kempthorne, 457 F.3d 969, 976 (9th Cir. 2006); Morgan
                                                                    Decl. Ex. E at 8 (AR205958) (all future development scenarios are “highly speculative”).
                                                                           131
                                                                                 Morgan Decl. Ex. E at 17 (AR205967); id. Ex. A (AR90192-93).
                                                                           132
                                                                                 Id. Ex. A at 3 (AR90183); id. Ex. E at 8 (AR205958).
                                                                           133
                                                                                 Id. Ex. E at 8 (AR205958).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               37


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 47 of 58
                                                                    complied with its obligation to take a hard look under NEPA by evaluating this

                                                                    hypothetical development scenario. 134

                                                                           The Gwich’in Steering Committee plaintiffs do not really question this

                                                                    hypothetical analysis, but complain that the ROD “expressly rejected” the interpretive

                                                                    assumptions in the EIS and issued a “new interpretation” that “opens the door to far more

                                                                    than 2,000 acres of development,” and that BLM never took a hard look at the effects of

                                                                    this interpretation. This argument is unavailing for two reasons.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           First, the ROD does not “reject” the interpretive assumptions in the Leasing EIS
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    or “open[] the door” to additional development. Rather, in the ROD, BLM explains that it
STOEL RIVES LLP




                                                                    “does not need to adopt” the interpretive assumptions as the agency’s final word on

                                                                    statutory interpretation, and that those “illustrative” assumptions were made “merely . . .

                                                                    to provide an understanding of the hypothetical impacts.” 135 The Leasing Program does

                                                                    not authorize any actual development, and there is no development proposal before BLM,

                                                                    so BLM determined that it was premature to give a final position on what constitutes

                                                                    “production and support facilities” until presented with a concrete proposal. 136 This was

                                                                    entirely reasonable.



                                                                           134
                                                                                 Kempthorne, 457 F.3d at 976.
                                                                           135
                                                                                 Morgan Decl. Ex. E at 17-18 (AR205967-68).
                                                                           136
                                                                                 Id.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               38


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 48 of 58
                                                                           Second, and more fundamentally, the Gwich’in Steering Committee plaintiffs are

                                                                    unlikely to prevail because, regardless of BLM’s interpretation, they have not shown that

                                                                    the hypothetical development scenario in the Leasing EIS is arbitrary or otherwise

                                                                    unreasonable. The Leasing Program does not authorize any development activities.

                                                                    Development is an “indirect effect” and agencies “must consider only those indirect

                                                                    effects that are ‘reasonably foreseeable,’” and “need not consider potential effects that are

                                                                    highly speculative or indefinite.” 137 The EIS already “likely overstated” the actual
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    development that will take place, and it is far from “reasonably foreseeable” that future
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    administrations will authorize development in ANWR that exceeds the level discussed in
STOEL RIVES LLP




                                                                    the EIS. BLM thus took the requisite hard look required by NEPA, and the Gwich’in

                                                                    Steering Committee plaintiffs are unlikely to succeed on this claim.

                                                                                    d.     BLM took the requisite “hard look” at cultural resource
                                                                                           impacts.

                                                                           The Venetie plaintiffs argue that BLM failed to sufficiently evaluate cultural

                                                                    resource impacts because it failed to conduct detailed surveys of the entire Coastal

                                                                    Plain. 138 This argument misconstrues BLM’s phased approach to cultural resources

                                                                    review under the Leasing Program.



                                                                           137
                                                                               Presidio Golf Club v. Nat’l Park Serv., 155 F.3d 1153, 1163 (9th Cir. 1998)
                                                                    (internal quotations and citation omitted).
                                                                           138
                                                                                 Venetie Brief at 19-22.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               39


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 49 of 58
                                                                           The Leasing EIS contains a detailed assessment of potential impacts to cultural

                                                                    resources. 139 Contrary to the Venetie plaintiffs’ characterizations, BLM did not primarily

                                                                    rely on a single “outdated” survey. Rather, BLM considered “10 literature reviews, 12

                                                                    reconnaissance surveys, and one intensive survey” and identified “89 [Alaska Historic

                                                                    Registry Service] sites recorded in the program area, including sites of prehistoric and

                                                                    post-contact origin.” 140 In the Leasing EIS, BLM evaluated all of the best available

                                                                    information, and none of the Plaintiffs argue otherwise or take issue with BLM’s analysis
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    of that information.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           For future exploration and development activities, BLM explains that “[n]o
STOEL RIVES LLP




                                                                    potential adverse effects on documented specific cultural resource sites would be

                                                                    expected in areas where adequate investigation, such as surveys, consultation, and

                                                                    interviews, has occurred prior to development and where appropriate avoidance,

                                                                    minimization, or mitigation measures are implemented.” 141 BLM further explains that the

                                                                    “Section 106 process for addressing effects on historic properties . . . will include the

                                                                    development of a programmatic agreement to address the process for identifying historic

                                                                    properties and resolving potential adverse effects through avoidance, minimization, or



                                                                           139
                                                                                 Morgan Decl. Ex. A at 63-75 (AR90447-59).
                                                                           140
                                                                                 Id. Ex. A at 65 (AR90449).
                                                                           141
                                                                                 Id. Ex. A at 71 (AR90455).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               40


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 50 of 58
                                                                    mitigation.” 142 And indeed, the final programmatic agreement requires a detailed process

                                                                    for surveying, identifying, investigating, and protecting sites of archaeological,

                                                                    ethnographic, historic, or socio-cultural significance. 143 Any and all lease holders will

                                                                    have to comply with these requirements. 144

                                                                           The Ninth Circuit has approved this same approach to cultural resources review

                                                                    for phased projects. 145 BLM’s approach—i.e., analyzing all available information at the

                                                                    program stage and requiring detailed site surveys and assessments for future exploration
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                           142
                                                                                 Id.
                                                                           143
                                                                                 See Morgan Decl. Ex. N at 1-21 (AR28654-74).
                                                                           144
                                                                               See id. Ex. N at 1 (AR28656) (“BLM shall ensure that this [programmatic
                                                                    agreement] is attached and incorporated into any lease BLM issues for the Program and
                                                                    will ensure that all lessees are aware that they must comply with the terms of this
                                                                    [programmatic agreement] during activities on their leases.”); Morgan Decl. Ex. A at 148
                                                                    (AR92350) (response to public comments explaining that “[t]he process for conducting
                                                                    cultural resource surveys associated with the Coastal Plain program area is being
                                                                    developed as part of the Section 106 programmatic agreement [and] [t]he EIS presents
                                                                    the best available summary of known sites and resources”).
                                                                           145
                                                                              See Te-Moak Tribe of W. Shoshone of Nev. v. U.S. Dep’t of Interior, 608 F.3d
                                                                    592, 601 (9th Cir. 2010) (upholding NEPA analysis of cultural resources when agency
                                                                    “provide[d] for phased assessment of areas not yet surveyed for cultural resources”).
                                                                    Indigenous Environmental Network v. U.S. Department of State, 347 F. Supp. 3d 561,
                                                                    580 (D. Mont. 2018), cited by Plaintiffs, is inapt. That case addressed a faulty analysis of
                                                                    an actual development project. And, even then, the court merely held that BLM must
                                                                    supplement the existing EIS with information about the status of pending surveys for that
                                                                    development. Id. at 580-81.

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               41


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 51 of 58
                                                                    and development—is rational and lawful. The Venetie plaintiffs are therefore unlikely to

                                                                    succeed on this claim.

                                                                           3.       BLM Complied with Section 810 of ANILCA.

                                                                           The Venetie plaintiffs assert that BLM unlawfully excluded Gwich’in Tribes from

                                                                    the ANILCA § 810 process. This argument is meritless for two reasons. First, BLM

                                                                    expressly considered Gwich’in communities, including Venetie, in tier I of the ANILCA

                                                                    evaluation. Second, nothing in the statute required the agency to hold Section 810
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    hearings or make formal findings with respect to any Gwich’in village at tier II because
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the agency determined that the Leasing Program would not significantly restrict
STOEL RIVES LLP




                                                                    subsistence uses with respect to any Gwich’in community.

                                                                           An ANILCA § 810 analysis proceeds in two tiers. In tier I, “[i]n determining

                                                                    whether to withdraw, reserve, lease, or otherwise permit the use, occupancy, or

                                                                    disposition of public lands under any provision of law authorizing such actions,” the

                                                                    agency head with primary jurisdiction over such lands “shall evaluate the effect of such

                                                                    use, occupancy, or disposition on subsistence uses and needs, the availability of other

                                                                    lands for the purposes sought to be achieved, and other alternatives which would reduce

                                                                    or eliminate the use, occupancy, or disposition of public lands needed for subsistence

                                                                    purposes.” 146 In tier II, the statute specifies that no “withdrawal, reservation, lease,


                                                                           146
                                                                                 16 U.S.C. § 3120(a).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               42


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 52 of 58
                                                                    permit, or other use, occupancy or disposition of [public] lands which would significantly

                                                                    restrict subsistence uses shall be effected” unless the agency head:

                                                                                    (1) gives notice to the appropriate State agency and the
                                                                                    appropriate local committees and regional councils
                                                                                    established pursuant to section 3115 of this title;

                                                                                    (2) gives notice of, and holds, a hearing in the vicinity of the
                                                                                    area involved; and

                                                                                    (3) determines that (A) such a significant restriction of
                                                                                    subsistence uses is necessary, consistent with sound
                                                                                    management principles for the utilization of the public lands,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                    (B) the proposed activity will involve the minimal amount of
                                                                                    public lands necessary to accomplish the purposes of such
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                    use, occupancy, or other disposition, and (C) reasonable steps
                                                                                    will be taken to minimize adverse impacts upon subsistence
STOEL RIVES LLP




                                                                                    uses and resources resulting from such actions.[147]

                                                                    Thus, by its very terms, Section 810’s tier II notice and hearing requirement applies only

                                                                    where an agency has made a positive determination that subsistence uses would be

                                                                    significantly restricted. 148




                                                                           147
                                                                                 Id. (emphasis added).
                                                                           148
                                                                                See Alaska Wilderness Recreation & Tourism Ass’n v. Morrison, 67 F.3d 723,
                                                                    725 (9th Cir. 1995) (“Where the use would ‘significantly restrict subsistence uses,’ the
                                                                    agency must also follow notice and hearing procedures and determine whether ‘such a
                                                                    significant restriction of subsistence uses is necessary, consistent with sound management
                                                                    principles for the utilization of public lands.’” (quoting 16 U.S.C. § 3120(a)(1)-(3)));
                                                                    Hanlon v. Barton, 740 F. Supp. 1446, 1448 (D. Alaska 1988) (“If the agency concludes
                                                                    its tier-I evaluation with a finding of no significant restriction (FONSR), however, the
                                                                    tier-II obligations do not apply.”).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               43


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 53 of 58
                                                                           Here, BLM unequivocally considered Gwich’in communities in tier I. The EIS

                                                                    “summarize[d] the relevant subsistence activities of communities that use the program

                                                                    area or the resources that migrate through the program area and are harvested

                                                                    elsewhere.” 149 The evaluation focused on subsistence impacts to the four communities—

                                                                    Kaktovik, Nuiqsut, Arctic Village, and Venetie—that “are the closest to the program area

                                                                    and have subsistence uses in or near the program area or rely heavily on resources that

                                                                    use the program area.” 150 But, contrary to the Venetie plaintiffs’ assertions, the agency
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    did not stop there. Because of “the importance of the program area to caribou –
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    particularly the [Porcupine Caribou Herd] and [Central Arctic Herd] – relevant data on
STOEL RIVES LLP




                                                                    subsistence uses of caribou by 22 Alaskan communities, including the four subsistence

                                                                    study communities listed above[,] is also included in the EIS.” 151 These communities

                                                                    include the Gwich’in communities of Fort Yukon, Beaver, Chalkyitsik, Birch Creek, and




                                                                           149
                                                                                 Morgan Decl. Ex. A at 128 (AR91281).
                                                                           150
                                                                               Id. Ex. A at 128-29 (AR91281-82). BLM therefore did not impose a more
                                                                    stringent “exclusionary threshold” at the outset of its ANILCA § 810 analysis as
                                                                    Plaintiffs contend. Cf. Venetie Brief at 12. The agency instead considered communities
                                                                    that have subsistence uses, as ANILCA requires.
                                                                             Morgan Decl. Ex. A at 129 (AR91282) (emphasis added); see id. (“These 22
                                                                           151

                                                                    communities, referred to in the EIS as the caribou study communities, could be affected
                                                                    by impacts on caribou abundance and availability, and were therefore included in Chapter
                                                                    3.”).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               44


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 54 of 58
                                                                    Circle. 152 The Venetie plaintiffs’ contention that Gwich’in communities were entirely

                                                                    excluded from the ANILCA § 810 analysis is therefore false.

                                                                           In tier II, BLM concluded that the alternative adopted (Alternative B) “will not

                                                                    result in a significant restriction to subsistence uses” with respect to any Gwich’in

                                                                    community, including Venetie. 153 Accordingly, the agency was not required to hold a

                                                                    hearing under 16 U.S.C. § 3120(a)(2) or make the findings required by § 3120(a)(3). 154

                                                                    Because BLM did not act arbitrarily or capriciously by not conducting hearings it was not
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    required to conduct or by declining to make formal findings it was not required to make,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the Venetie plaintiffs cannot show they are likely to succeed on the merits of their
STOEL RIVES LLP




                                                                    ANILCA § 810 claim.

                                                                    E.     The Balance of Hardships and Public Interest Weigh Against Injunctive
                                                                           Relief.

                                                                           The balance of hardships and public interest do not support an injunction for the

                                                                    simple reason, as set forth above, that Plaintiffs face no present “hardship” at all from the


                                                                           152
                                                                                 See id. Ex. A at 88 (AR90736).
                                                                           153
                                                                               Id. Ex. E at 30 (AR205980); see also id. Ex. A at 91 (AR 90858). The Venetie
                                                                    plaintiffs assert that the agency applied the wrong standard when it made this
                                                                    determination, but the agency plainly applied the language of ANILCA § 810. See id. Ex.
                                                                    A at 91 (AR90858) (“Alternative B will not result in a significant restriction to
                                                                    subsistence uses.”).
                                                                           154
                                                                              See id. Ex. E at 30 (AR205980) (because the adopted alternative would not
                                                                    significantly restrict subsistence uses, “[a] positive determination pursuant to ANILCA
                                                                    Section 810 is not required”).

                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               45


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 55 of 58
                                                                    Leasing Program. The Tax Act expressly requires BLM to develop the Leasing Program

                                                                    in the Coastal Plain and hold its first sale no later than December 2021 in an effort to help

                                                                    meet our nation’s future energy needs. The Leasing Program carries out that

                                                                    congressional mandate. There is no imminent environmental injury from the Leasing

                                                                    Program and thus nothing that could tip the equitable scales in favor of delaying this

                                                                    congressional mandate. 155

                                                                                                        IV. CONCLUSION
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           For the reasons set forth above, all of the Plaintiffs’ motions should be denied
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    because they have not satisfied any of the four required elements for the extraordinary
STOEL RIVES LLP




                                                                    preliminary injunctive relief they seek. 156

                                                                     DATED: December 23, 2020.
                                                                                                                   STOEL RIVES LLP

                                                                                                                   By: /s/ Jason T. Morgan
                                                                                                                      Ryan P. Steen (Bar No. 0912084)
                                                                                                                      Jason T. Morgan (Bar No. 1602010)
                                                                                                                      Whitney A. Brown (Bar No. 1906363)
                                                                                                                       Attorneys for Alaska Oil and Gas
                                                                                                                       Association and American Petroleum
                                                                                                                       Institute


                                                                           155
                                                                              Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 545 (1987) (balance of
                                                                    equities does not favor injunction where environmental injury “was not at all probable”).
                                                                           156
                                                                               Intervenor-Defendants’ counsel certifies that this brief is 10,868 words, which
                                                                    is under the 11,000 limit that has been granted by the Court.


                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               46


                                                                            Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 56 of 58
                                                                                                 CERTIFICATE OF SERVICE

                                                                          I hereby certify that on December 23, 2020, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:20-cv-00204-SLG;

                                                                    Case No. 3:20-cv-00205-SLG; and Case No. 3:20-cv-00223-SLG who are registered

                                                                    CM/ECF users will be served by the CM/ECF system.

                                                                          Case No. 3:20-cv-00204-SLG
                                                                          Brook Brisson                      bbrisson@trustees.org
                                                                          Suzanne Bostrom                    sbostrom@trustees.org
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                          Bridget Psarianos                  bpsarianos@trustees.org
                                                                          Brian Litmans                      blitmans@trustees.org
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                          Karimah Schoenhut                  karimah.schoenhut@sierraclub.org
                                                                          Mark Arthur Brown                  mark.brown@usdoj.gov
STOEL RIVES LLP




                                                                          Paul A. Turcke                     paul.turcke@usdoj.gov
                                                                          Tyson C. Kade                      tck@vnf.com
                                                                          Jonathan David Simon               jxs@vnf.com
                                                                          Melinda Louise Meade Meyers        mmeademeyers@vnf.com
                                                                          Jeanie A. Nelson                   anne.nelson@alaska.gov
                                                                          Ronald W. Opsahl                   ron.opsahl@alaska.gov
                                                                          Aurora R. Janke                    aurora.janke@atg.wa.gov

                                                                          Case No. 3:20-cv-00205-SLG
                                                                          Mark Arthur Brown                  mark.brown@usdoj.gov
                                                                          Paul A. Turcke                     paul.turcke@usdoj.gov
                                                                          Katharine S. Glover                kglover@earthjustice.org
                                                                          Erik Clifford Grafe                egrafe@earthjustice.org
                                                                          Jared Eldridge Knicley             jknicley@nrdc.org
                                                                          Nathaniel S.W. Lawrence            nlawrence@nrdc.org
                                                                          Garett Robert Rose                 Grose@nrdc.org
                                                                          Eric P. Jorgensen                  ejorgensen@earthjustice.org
                                                                          Tyson C. Kade                      tck@vnf.com
                                                                          Jonathan David Simon               jxs@vnf.com
                                                                          Melinda Louise Meade Meyers        mmeademeyers@vnf.com


                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               47


                                                                           Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 57 of 58
                                                                             Jeanie A. Nelson              anne.nelson@alaska.gov
                                                                             Ronald W. Opsahl              ron.opsahl@alaska.gov
                                                                             Aurora R. Janke               aurora.janke@atg.wa.gov

                                                                             Case No. 3:20-cv-00223-SLG
                                                                             Matthew N. Newman             mnewman@narf.org
                                                                             Wesley James Furlong          wfurlong@narf.org
                                                                             Megan R. Condon               mcondon@narf.org
                                                                             Teresa B. Clemmer             teresa@bvt-law.com
                                                                             Peter H. Van Tuyn             peter@bvt-law.com
                                                                             Karen E. Schmidt              karen@bvt-law.com
                                                                             Paul Turcke                   paul.turcke@usdoj.gov
                                                                             Tyson C. Kade                 tck@vnf.com
                                                                             Jonathan David Simon          jxs@vnf.com
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                             Melinda Louise Meade Meyers   mmeademeyers@vnf.com
                                                                             Jeanie A. Nelson              anne.nelson@alaska.gov
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                             Ronald W. Opsahl              ron.opsahl@alaska.gov
                                                                             Aurora R. Janke               aurora.janke@atg.wa.gov
STOEL RIVES LLP




                                                                                                           /s/ Jason T. Morgan
                                                                                                           Jason T. Morgan




                                                                    109085403.4 0010627-00051




                                                                    Gwich’in Steering Committee, et al. v. Bernhardt, et al.
                                                                    Case Nos. 3:20-cv-00204-SLG; 3:20-cv-00205-SLG; 3:20-cv-00223-SLG
                                                                                                               48


                                                                              Case 3:20-cv-00205-SLG Document 59 Filed 12/23/20 Page 58 of 58
